Citation Nr: 9922978	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-03 315 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for blepharitis.

2.  Entitlement to service connection for residuals of 
corneal abrasion of the left eye.

3.  Entitlement to service connection for bilateral arcs 
senilis and refractive error.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service during peacetime from August 
1979 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the current 
diagnosis of blepharitis of the eye and the veteran's service 
is not of record.

2.  Competent evidence of residuals of corneal abrasion of 
the left eye is not of record.

3.  Competent evidence showing a nexus between the current 
diagnosis of bilateral arc senilis and the veteran's service 
is not of record.

4.  Refractive error is not a disability for which VA 
compensation benefits may be awarded.  

5.  Competent evidence showing a nexus between the current 
diagnosis of borderline high blood pressure and the veteran's 
service is not of record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for blepharitis.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for residuals of corneal 
abrasions of the left eye.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral arc senilis.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Service connection may not be granted for refractive 
error.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  

5.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for blepharitis, 
residuals of corneal abrasions of the left eye, bilateral arc 
senilis, refractive error and hypertension.  It is necessary 
to determine if she has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

I.  Eye disorders

At her December 1978 enlistment examination, the veteran's 
visual acuity was 20/40 in the right eye and 20/70 in the 
left eye.  The examiner summarized that there was refractive 
error.  Service medical records reveal a small 
subconjunctival hemorrhage on the temporal aspect of the left 
eye following the veteran's report of an assault in May 1981.  
The veteran was also seen complaining of soreness, swelling, 
and runny left eye as a result of allergy.  There was a mild 
stain noted in the upper portion of the eye, but no foreign 
body was seen.  The examiner indicated that there was 
conjunctivitis.  The impression was corneal abrasion.  At her 
June 1983 discharge examination, her distant visual acuity 
was 20/30 in the right eye corrected to 20/25 and 20/70 in 
the left eye corrected to 20/20.  Near vision was 20/20 on 
the right and 20/70 corrected to 20/20 on left.  The 
evaluation of eyes was within normal limits and the 
ophthalmoscopic and ocular motility evaluations were normal. 

At an April 1997 VA examination, the veteran complained of 
decreased vision in the left eye with increased tearing and 
swelling of the left eye since service.  She reported that 
she was accidentally hit with a stick above her left eye in 
1996; however, a subsequent evaluation did not show any 
fracture of the orbits.  A funduscopic evaluation was within 
normal limits with questionable smaller cup to disk ratio on 
the left eye.  On slit lamp examination, there was no 
evidence of corneal lesions.  Vision on the right was 
approximately 20/20 and vision on the left was approximately 
20/30 with normal visual fields.  Arcus senilis was noted in 
the left eye greater than the right.  The diagnosis was 
decreased vision of the left eye compared to the right.

In a subsequent May 1997 VA eye examination, the examiner 
noted that the veteran's visual acuity was 20/40 corrected to 
20/30 in the right eye and 20/80 corrected to 20/30 in the 
left eye.  On evaluation, arcus senilis was noted bilaterally 
and mild blepharitis of the lids was noted.  The lens were 
clear, ocular motility was full, and pupils and fundi were 
normal.  The diagnoses included arcus senilis greater on the 
left than the right and blepharitis.  A June 1997 VA medical 
record reveals that the veteran was seen complaining of pain 
and running in the left eye with photophobia.  On evaluation, 
arcus senilis of the left eye was noted with positive 
photophobia, itching, and headache.  The assessment was left 
eye pain of questionable etiology, questionable allergy.

A.  Blepharitis

The veteran's claim for service connection for blepharitis is 
not well grounded.  The veteran is competent to report on 
that which she has personal knowledge. Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, her statement that 
blepharitis resulted from an assault during service cannot 
serve to well ground the claim because she is not competent 
to make such an allegation, as this requires competent 
medical evidence which indicates that the claim is plausible 
or possible.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  While the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing the symptoms.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 
(1997).  In the instant case, a May 1997 VA examination 
revealed blepharitis.  However, there is no competent 
evidence of blepharitis in service and no competent evidence 
linking the current diagnosis of blepharitis to service.  The 
veteran's attempts to link the post service findings to 
service are not competent and do not establish a well 
grounded claim.  As there is no competent medical evidence 
showing a nexus of the veteran's blepharitis to her service, 
the veteran's claim for service connection for blepharitis is 
not well grounded.  Accordingly, the claim is denied.


B.  Residuals of corneal abrasions of the left eye

The veteran's claim for service connection for residuals of 
corneal abrasions of the left eye is not well grounded.  See 
Caluza, supra.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. § 1131 (West 1991).  Although the 
veteran has stated that she was assaulted in service and 
received corneal abrasions of her left eye which now affect 
her sight, there is no current diagnosis of residuals of 
corneal abrasions of the left eye.  In the absence of proof 
of a current disability which is related to service, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's assertions that she has a 
disability are not competent and do not establish a well 
grounded claim.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the Board concludes that the veteran's claim for 
service connection for residuals of corneal abrasions of the 
left eye is not well grounded.  Accordingly, the claim for 
service connection for residuals of corneal abrasions of the 
left eye is denied.  38 U.S.C.A. § 5107 (West 1991).

C.  Bilateral arc senilis 

As noted previously, the veteran is competent to report on 
that which she has personal knowledge.  Layno, 6 Vet. App. at 
470.  However, her statement that bilateral arcus senilis 
resulted from an assault during service cannot serve to well 
ground the claim because she is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette, 8 Vet. App. at 77; 
Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet.App. at 93.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin, 8 
Vet. App.at 284; Robinette, 8 Vet. App. at 74; Routen, 10 
Vet. App. 183.  In the instant case, an April 1997 VA 
examination revealed bilateral arcus senilis greater in the 
left eye.  However, there is no competent evidence of 
bilateral arcus senilis in service and no competent evidence 
linking the current diagnosis of bilateral arcus senilis to 
service.  
The veteran's attempts to link the post service findings to 
service are not competent and do not establish a well 
grounded claim.  As there is no competent medical evidence 
showing a nexus of the veteran's bilateral arcus senilis to 
her service, the veteran's claim for service connection for 
bilateral arcus senilis is not well grounded.  Accordingly, 
the claim is denied.

D.  Refractive error

Although the veteran has claimed service connection for 
refractive error, the Board notes that refractive error is 
not a disease or injury for compensation purposes.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9 (1998).

Service medical records show that refractive error, not 
considered disabling, was noted at her December 1978 
enlistment examination.  The record contains no further 
findings or diagnosis of refractive error.  However, as set 
forth above, service connection may not be granted for 
refractive error.

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.  

II.  Hypertension

At her December 1978 enlistment examination, the veteran's 
blood pressure was 102/70.  At that time, the veteran 
reported that she had been told during the summer of 1978 
that she had low blood and was treated with iron supplements.  
Service medical records do not reveal that the veteran was 
diagnosed with hypertension during active duty service.  
During service, the veteran's blood pressure readings ranged 
from 110/68 to 140/106.  The veteran underwent a 3-day blood 
pressure check in service which showed blood pressure 
readings ranging from 128/60 to 140/80.  At her June 1983 
separation examination, a blood pressure reading was not 
indicated; however, the evaluation of her vascular system was 
normal and there was no diagnosis of hypertension.

VA medical records from April 1997 to January 1998 show blood 
pressure readings ranging from 125/69 to 132/96.  There is no 
medical evidence of record between 1983 and 1997.  At an 
April 1997 VA examination, the veteran did not complain of 
hypertension or high blood pressure and a blood pressure 
reading was not indicated.  There was no diagnosis of 
hypertension.  A January 1998 VA medical record reveals blood 
pressure readings ranging from 120/90 to 138/90.  There were 
no complaints of chest pain or high blood pressure and no 
history of hypertension was noted.  The assessment included 
borderline high blood pressure.

Upon review of the record, the Board observes that a 
diagnosis of hypertension was not entered during service.  At 
separation, there was no diagnosis of hypertension and the 
evaluation of the vascular system was normal.  Additionally, 
hypertension was not shown to be manifest to a compensable 
degree within one-year following service.  The first 
indication after service of elevated blood pressure readings 
was in April 1997 and the first diagnosis of record of 
borderline high blood pressure was January 1998.

The veteran's claim for service connection for hypertension 
is not well grounded.  See Caluza, supra.  As noted 
previously, the veteran is competent to report on that which 
she has personal knowledge. Layno, 6 Vet. App. at 470.  
However, her statement that hypertension is related to her 
service cannot serve to well ground the claim because she is 
not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet.App. at 93.  While the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing the 
symptoms.  See Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. 
App. at 74; Routen, 10 Vet. App. 183.  In the instant case, a 
January 1998 VA medical record shows an assessment of 
borderline high blood pressure.  However, there is no 
competent evidence of a diagnosis of hypertension in service 
and no competent evidence linking the current diagnosis of 
borderline high blood pressure to service.  The veteran's 
attempts to link the post service findings to service are not 
competent and do not establish a well grounded claim.  
Although the veteran has a current diagnosis of borderline 
high blood pressure, there is no competent evidence from a 
medical professional that the current diagnosis is related to 
service.  Thus, the Board finds that the veteran has failed 
to submit competent medical evidence of a nexus between the 
current diagnosis and service or a diagnosis of hypertension 
within one year of service.  Thus, the claim for service 
connection for hypertension is not well grounded.  


ORDER

Service connection for blepharitis is denied.  Service 
connection for residuals of corneal abrasions of the left eye 
is denied.  Service connection for bilateral arc senilis is 
denied.  Service connection for refractive error is denied.  
Service connection for hypertension is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

